Citation Nr: 1417260	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-03 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, Nebraska


Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a private hospitalization at Clarinda Regional Health Center (CRHC) from May 23, 2010 to May 24, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 determination by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Lincoln, Nebraska.

In June 2011, the Veteran testified at a Board videoconference hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Service connection has been established for restrictive lung disease due to asbestos and black oil dust exposure; and a 100 percent disability evaluation has been assigned since November 2006.  The Veteran has been permanently and totally disabled due to service-connected disability since May 7, 2008.

2.  The Veteran was admitted to CRHC on May 22, 2010 with an episode of flare-up of chronic obstructive pulmonary disease (COPD) partially related to his service-connected asbestosis.  

3.  Although the Veteran was deemed stable by CRHC officials on May 23, 2010, the Veteran's treating physician made and documented a reasonable attempt to request transfer of the Veteran to Kansas City VA hospital; and this attempt was documented in the Veteran's medical record.  The VA hospital was not available at the time.  


CONCLUSION OF LAW

The criteria for establishing eligibility for reimbursement of unauthorized medical expenses incurred at CRHC from May 23, 2010 to May 24, 2010, have been met.  38 U.S.C.A. §§ 1703, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

The Veteran seeks payment or reimbursement of unauthorized medical expenses incurred at CRHC from May 23, 2010 to May 24, 2010.

On May 22, 2010, the Veteran presented to the CRHC Emergency Room complaining of having some shortness of breath problems.  After physical examination of the Veteran, he was diagnosed as having chronic obstructive pulmonary exacerbation.  The Emergency Room physician felt that the Veteran was in significant distress, that his risk of requiring tracheal intubation was reasonably high if outpatient treatment was attempted, and that he should be admitted and given IV steroids.  

The Veteran was admitted to CRHC on May 22, 2010 with an episode of flare-up of COPD partially related to his asbestosis.  On the morning of May 23, 2010, the Veteran was feeling better, breathing well, and was urging to be discharged; he was agreeable to being transferred to his VA hospital in Kansas City, but when CRHC contacted the VA hospital in Kansas City, the VA hospital indicated that they were full for the weekend but to check back the next day.  The Veteran and his treating physician agreed that if he was clinically stable in the morning of May 24, 2010, the physician would give serious consideration to discharging him.  On the morning of May 24, 2010, the Veteran was discharged.

It is clear that no prior VA authorization was sought or obtained for the Emergency Room care received by the Veteran on May 22, 2010, at CRHC.  See 38 U.S.C.A. § 1703(a) (West 2002); see also 38 C.F.R. § 17.54 (2013).  

Service connection has been established for restrictive lung disease due to asbestos and black oil dust exposure; and a 100 percent disability evaluation has been assigned since November 2006.  The Veteran has been permanently and totally disabled due to service-connected disability since May 7, 2008.  

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill made various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  The Board will apply the more liberal amended law in this case because the Veteran's private hospitalization occurred in May 2010, subsequent to the October 2008 effective date of the amendments.  

At the outset, the Board notes that, under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.1000-17.1008 (2013).  However, in the present case, section 1725 for nonservice-connected disorders does not apply because the Veteran has had permanent and total disability from his service-connected asbestosis since May 7, 2008.  See 38 U.S.C.A. § 1728(a)(3); 38 C.F.R. §§ 17.120(a)(3), 17.1000, 17.1002(h).  As such, only 38 U.S.C.A. § 1728 for Veterans with service-connected disability is for consideration here.  In any event, failure to consider section 1725 for nonservice-connected disorders is of no consequence in this case because the definition of what constitutes "emergency treatment" under either 38 U.S.C.A. § 1725 or § 1728 is now the same.  That is, both 38 U.S.C.A. § 1725 and § 1728 now define "emergency treatment" under the more liberal "prudent layperson standard."  

Reimbursement or payment for unauthorized expenses for the care and services rendered on May 22, 2010, at the CRHC Emergency Room has already been approved by VA.  38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.53, 17.120.  Although the initial unauthorized Emergency Room services at CRHC were approved by VA, the inpatient care beyond the point of stabilization on May 23, 2010  and May 24, 2010 was denied by the VAMC on the basis that there was no attempt by the private facility to move him to a VA medical facility in Omaha, Nebraska or Des Moines, Iowa.  

Under 38 C.F.R. § 17.121(b), claims for payment or reimbursement of the costs of continued, non-emergency treatment beyond the point of stabilization may be approved, only if:

(1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and the transfer of the veteran was not accepted; and

(2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or other Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress notes, discharge summary, or other applicable medical record.  

In this case, although there is no indication that the Veteran's treating physician contacted any other VA medical facility except the Kansas City VAMC, there is also no indication that the VA official who spoke with the treating physician offered any alternative except for him to call back the following day.  In addition, there is no indication that the VA official contacted on May 23, 2010, specifically inquired as to whether the Omaha VAMC or the Des Moines VAMC had been contacted or offered to contact any other VA medical facilities to facilitate a transfer of the Veteran.  Finally, although there is no indication in the record that the person with whom the treating physician spoke on May 23, 2010, was the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients, there is no indication that the physician was informed to contact anyone else concerning transfer of the Veteran.  As such, it was reasonable for the treating physician to believe that he was speaking to a person from the VA with the authority to confirm or deny a request to transfer the Veteran from a private medical facility to a VA facility, once the Veteran had stabilized.  

Thus, the Board finds that the private treating physician documented his reasonable attempt to request transfer of the Veteran to VA by speaking to a VA employee who he could reasonably assume was responsible for accepting transfer of patients at the Kansas City VAMC.  In addition, it is clear from the record that the VA hospital in Kansas City indicated that they were full for the weekend, such that VA did not accept the private facility's reasonable request for transfer.  See 38 C.F.R. § 17.121(b).  Therefore, payment or reimbursement by VA for the unauthorized hospitalization of the Veteran beyond the point of stabilization on May 23, 2010  and May 24, 2010 is warranted by VA statute and regulation.   

Under the earlier version 38 U.S.C.A. § 1728, treatment is considered emergent only up the point when the Veteran could have been transferred safely to a VA facility.  It does not matter whether the transfer actually occurs at that time.  Simply stated, under the old law, payment is not available beyond the point of stabilization, even if he remains in a VA facility due to no fault of his own.  As such, the older law is more restrictive.  In contrast, under the new law effective October 10, 2008, VA is authorized to make payment beyond the point of stabilization if certain criteria are met.  That is, under the new law, the definition of "emergency treatment" has been liberalized.  It also now has the same meaning under both 38 U.S.C.A. § 1725 and § 1728.  See 38 U.S.C.A. § 1728(c) (West Supp. 2013).  The public policy behind the change in law is that if VA fails to promptly transfer the Veteran to a VA facility once he has stabilized, it is unjust to make the Veteran liable for additional expense at the non-VA facility due to no fault of his own.     

Thus, in the absence of evidence that any other entitlement criteria are not met, the record is found to support entitlement of the Veteran to payment for or reimbursement of unauthorized medical expenses he incurred while undergoing treatment / hospitalization at CRHC from May 23, 2010 to May 24, 2010. In making this determination, the Board emphasizes that the factual circumstances present in this case are precisely the type of situation the amended statute was designed to remedy.  


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at CRHC from May 23, 2010 to May 24, 2010 is granted.




____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


